Citation Nr: 0507478	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes 
planus.

2.  Entitlement to a rating in excess of 10 percent for right 
foot bunionectomy.

3.  Entitlement to a rating in excess of 10 percent for left 
foot bunionectomy.

4.  Entitlement to a rating in excess of 10 percent for 
hammertoes, right foot.

5.  Entitlement to a rating in excess of 10 percent for 
hammertoes, left foot.

6.  Entitlement to an earlier effective date, earlier than 
October 22, 1997, for a 10 percent rating for left foot 
bunionectomy.

7.  Entitlement to an earlier effective date, earlier than 
October 22, 1997, for a 10 percent rating for right foot 
bunionectomy.

8.  Entitlement to an earlier effective date, earlier than 
October 22, 1997, for a 10 percent rating for hammertoes, 
right foot.

9.  Entitlement to an earlier effective date, earlier than 
October 22, 1997, for a 10 percent rating for hammertoes, 
left foot.

10.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1976 to November 
1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered in October 2003 and 
April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia and by the 
Appeals Management Center in Washington, DC.

The Board rendered a decision in August 2003 that stated the 
following:  new and material evidence not having been 
received, the request to open a claim of entitlement to 
service connection for a right knee disability was denied; 
entitlement to service connection for a back disability, 
mechanical back pain with scoliosis and degenerative changes 
was granted; entitlement to a rating in excess of 10 percent 
for traumatic arthritis of the left knee, status post 
patellar tendon repair, was denied; entitlement to a 
temporary total rating through May 31, 2001, for a period of 
convalescence following a right bunionectomy and release of 
multiple hammertoes on the right foot, was granted; 
entitlement to an increased rating for service-connected 
residuals of bilateral bunionectomies with bilateral 
hammertoes and pes planus and the issue of entitlement to a 
total rating due to unemployability caused by service-
connected disability were remanded.

In October 2003, the Huntington, WV RO issued a rating 
decision that granted a temporary evaluation of 100 percent 
effective January 2001 through May 2001 based on surgical or 
other treatment necessitating convalescence.  An evaluation 
of 30 percent was assigned from June 2001.  Service 
connection for mechanical back pain with scoliosis and 
degenerative changes associated with status post repair of 
the patellar tendon, left knee, with traumatic arthritis, was 
granted with an evaluation of 20 percent.  Entitlement to a 
special monthly compensation based on being housebound or in 
need of aid and attendance due to a service-connected 
disability for the period of January 2001 to May 2001 was 
denied.

In April 2004, the Appeals Management Center (AMC) issued a 
rating decision that granted separate evaluations for 
residuals of bunionectomies of the right and left foot, with 
an evaluation of 10 percent per foot.  Separate evaluations 
for hammertoes for the right and left foot were granted, with 
an evaluation of 10 percent per foot.  The bunionectomies and 
the hammertoes were previously coded with the veteran's pes 
planus evaluation.

In November 2003, the veteran submitted a motion for 
reconsideration to the Board to include the following: a 
separate rating for arthritis of the left knee; service 
connection for a right knee disability; an increased rating 
for a back disability; service connection for a left shoulder 
disability; service connection for bilateral ankle 
disabilities; a total rating due to unemployability caused by 
service-connected disabilities.  In January 2004, the Board 
denied the veteran's motion for reconsideration.

In May 2004, the veteran submitted a statement requesting the 
following: an earlier effective date for the separate ratings 
granted to his for his bilateral bunionectomies and bilateral 
hammertoes; an increased rating for bilateral bunionectomies; 
an increased rating for bilateral hammertoes; an increased 
rating for a back disability; an increased rating for a left 
knee disability; an increased rating for bilateral pes 
planus.

In a letter dated September 2004, the veteran revoked his 
power of attorney and affiliation with the Mississippi State 
Veterans Affairs Commission.

Claims Referred Back to the RO

The veteran's November 2003 statement included new claims for 
the following:  an increased rating claim for his back 
disability; service connection for a right knee disability 
(new and material evidence); service connection for a right 
ankle disability; service connection for a left ankle 
disability (new and material evidence).  These new claims are 
referred back to the RO for appropriate adjudication.


REMAND


?	This case is remanded to the RO for further development.  
The RO must issue a supplemental statement of the case 
(SSOC) for the veteran's claims for an increased rating 
for his bilateral bunionectomies and bilateral 
hammertoes.
?	This case is remanded for the RO to issue statements of 
the case for the veteran's disagreement with the 
effective dates for his bunionectomies and hammertoes.  
See Manlicon v. West, 12 Vet. App. 238 (1999). 
?	This case is remanded for a new VA podiatric 
examination.


The record reflects that a rating decision of April 2004 
granted the veteran's claim for separate ratings for his 
bilateral bunionectomies and bilateral hammertoes.  The 
claimant was notified of that decision and his right to 
appeal by RO letter dated May 5, 2004.  The claimant 
expressed his dissatisfaction with the separate ratings on 
May 12, 2004.  The Board notes that the veteran's original 
award of service connection for pes planus in October 1997 
contemplated both his bilateral bunionectomies and bilateral 
hammertoes.  As such, the RO must issue a SOC with regard to 
the veteran's dissatisfaction with the rating assignment 
dated April 2004.

The RO's failure to issue Statements of the Case in response 
to the veteran's disagreement with the effective dates for 
his bunionectomies and hammertoes requires remand, rather 
than referral, pursuant to the United States Court of Appeals 
for Veterans Claims decision in Manlicon v. West, 12 Vet. 
App. 238 (1999). 

With regard to the veteran's claim of entitlement to a rating 
in excess of 30 percent for his pes planus, the RO must 
obtain a new VA podiatric examination.  As the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
The Court went on to say that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described below, the 
veteran's claim must be remanded for another VA examination.

The question of how the aforementioned new claims referred 
back to the RO are rated affect the issue of entitlement to a 
total rating due to unemployability caused by service-
connected disabilities.  As such, it would be premature for 
the Board to consider the total rating issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO is required to provide the veteran a 
Statement of the Case addressing the issues of bilateral 
bunionectomies and bilateral hammertoes.  The veteran 
and his representative must be notified of the 
procedures necessary to complete an appeal as to that 
claim, and they must be given an opportunity to complete 
the appeal.

2.  The RO is required to provide the veteran  
statements of the case addressing the issues of earlier 
effective dates for his bunionectomies and hammertoes.  
The veteran and his representative must be notified of 
the procedures necessary to complete an appeal as to 
that claim, and they must be given an opportunity to 
complete the appeal.

3.  The RO should then schedule the veteran for a VA 
podiatric examination to determine the nature and 
severity of the veteran's service- connected pes planus.  
Prior to the examination, the veteran's claims folder 
must be made available to the examiner for review of the 
case.  A notation to the effect that this record review 
took place should be included in the report of the 
examiner.  All appropriate tests and studies should be 
conducted, and all clinical findings should be reported 
in detail.

4.  Based on the review of the veteran's pertinent 
history, along with the examination findings, the 
examiner should comment on the following: 

		a.  Is the veteran's pes planus pronounced?

		b.  Is there marked pronation?

c.  Does the veteran suffer from extreme tenderness 
of the plantar surfaces of the feet?

		d.  Does the veteran demonstrate marked inward 
displacement?

e.  Does the veteran experience severe spasms of 
the tendo achillis on manipulation?

f.  Is the veteran's condition improved by 
orthopedic shoes or appliances?
The examination report must include all examination 
results, along with the rationale underlying all 
opinions expressed and conclusions reached, citing, if 
necessary, to specific evidence in the record.  The 
examiner's typewritten report should be associated with 
the other evidence on file in the veteran's claims 
folder.

5.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to an increased rating for pes 
planus.  In the event that the claim is not resolved to 
the satisfaction of the appellant, the RO should issue a 
supplemental statement of the case, a copy of which 
should be provided the veteran.  After he has been given 
an opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


